DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 08 December 2021, claims 21-40 are presently pending in the application, of which, claims 21 and 36 are presented in independent form. The Examiner acknowledges cancelled claims 1-20 and newly added claims 21-40.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 October 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, filed 09 December 2021, have been reviewed and accepted by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.10,459,954 (known hereinafter as ‘954). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the claims can be met by an obvious variation of the claims in ‘954.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,182,223 (known hereinafter as ‘223). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the claims can be met by an obvious variation of the claims in ‘223.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Copenhaver, Mark, et al (U.S. 2018/0173730 and known hereinafter as Copenhaver) in view of Drevo, Will D., et al (U.S. 2016/0132787 and known hereinafter as Drevo).


As per claim 21, Copenhaver teaches a client device comprising: 
one or more memory units storing instructions (e.g. Copenhaven, see Figure 2, item 237, which discloses one or more memory.); and 
one or more processors that execute the instructions to perform operations (e.g. Copenhaven, see Figure 2, item 237, which discloses one or more memory.) comprising: 
receiving, at the client device, an input comprising a command to segment an actual dataset (e.g. Copenhaven, see paragraphs [0025-0029], which discloses the data source server sends and receives data from other entities.); 
transmitting, to a dataset connector system, a request to segment the actual dataset (e.g. Copenhaven, see paragraphs [0056-0059], which discloses profile data is generated by the mapping module, identifying sets of patient data (e.g. candidate data). See further paragraphs [0063-0065], which discloses the mapping module generates profile data that is organized as a semantic web model using the objects described by the source ontology.), 
the dataset connector system being configured to: 
generate, by a data mapping model, a plurality of edges between the actual dataset and one or more synthetic datasets (e.g. Copenhaven, see paragraphs [0056-0059], which discloses profile data is generated by the mapping module, identifying sets of patient data (e.g. candidate data), where the mapping module determines one or more intrinsic properties, one or more extrinsic properties, and one or more facts that are used to classify patient data.); and 
generate a segmented cluster associating the actual dataset with the one or more synthetic datasets based on the generated edges (e.g. Copenhaven, see paragraphs [0056-0059], which discloses profile data is generated by the mapping module, identifying sets of patient data (e.g. candidate data), where the mapping module determines one or more intrinsic properties, one or more extrinsic properties, and one or more facts that are used to classify patient data.); 
receiving the cluster from the dataset connector system (e.g. Copenhaven, see paragraphs [0064-0069], which discloses the mapping module generates profile data which is organized based on semantic web model, where the organization includes cluster of data sets that describe a patient and associated ontology terms as classes of a semantic web and properties and facts of the objects as links (e.g. edges) between the classes. See further paragraphs [0054-0059], which discloses a classification engine that classifies (e.g. groups) the set of patient data based on the objects as links.); and 
displaying a graphical representation of the cluster at the client device (e.g. Copenhaven, see paragraphs [0092-0097], which discloses a classification engine that applies a classification structure to profile data and groups such profile data of patients in ordered classification structure.).
Copenhaven does not explicitly disclose the edges being based on at least one of a foreign key score associated with the actual dataset, a data schema associated with the actual dataset, a hierarchical relationship associated with the actual dataset, or a statistical metric associated with the actual dataset.
Drevo discloses the edges being based on at least one of a foreign key score associated with the actual dataset, a data schema associated with the actual dataset, a hierarchical relationship associated with the actual dataset, or a statistical metric associated with the actual dataset (Drevo, see paragraphs [0078-0079, 0106-0108], which discloses foreign key attributes are used to select hyperpartition records, in which the records are used as inputs in training the selected model to return the relevant datasets to the user.).
Copenhaven is directed to generating database with mapped data. Drevo is directed to distributed multi-model self-learning platform for machine learning. Both are analogous art because they use a data classification model to group datasets and perform efficiencies to improve results and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Copenhave with the teachings of Drevo to include the claimed features with the motivation to connect or group datasets based on classification modeling.

As per claim 36, Copenhaver teaches a method for clustering data, comprising: 
receiving an input comprising a command to segment an actual dataset (e.g. Copenhaven, see paragraphs [0025-0029], which discloses the data source server sends and receives data from other entities.); 
transmitting, to a dataset connector system, a request to segment the actual dataset (e.g. Copenhaven, see paragraphs [0056-0059], which discloses profile data is generated by the mapping module, identifying sets of patient data (e.g. candidate data). See further paragraphs [0063-0065], which discloses the mapping module generates profile data that is organized as a semantic web model using the objects described by the source ontology.), 
the dataset connector system being configured to: 
generate, by a data mapping model, a plurality of edges between the actual dataset and one or more synthetic datasets (e.g. Copenhaven, see paragraphs [0056-0059], which discloses profile data is generated by the mapping module, identifying sets of patient data (e.g. candidate data), where the mapping module determines one or more intrinsic properties, one or more extrinsic properties, and one or more facts that are used to classify patient data.), the edges being based on at least one of a foreign key score associated with the actual dataset, a data schema associated with the actual dataset, a hierarchical relationship associated with the actual dataset, or a statistical metric associated with the actual dataset (Drevo, see paragraphs [0078-0079, 0106-0108], which discloses foreign key attributes are used to select hyperpartition records, in which the records are used as inputs in training the selected model to return the relevant datasets to the user.); and 
generate a segmented cluster associating the actual dataset with the one or more synthetic datasets based on the generated edges (e.g. Copenhaven, see paragraphs [0056-0059], which discloses profile data is generated by the mapping module, identifying sets of patient data (e.g. candidate data), where the mapping module determines one or more intrinsic properties, one or more extrinsic properties, and one or more facts that are used to classify patient data.); 
receiving the cluster from the dataset connector system (e.g. Copenhaven, see paragraphs [0064-0069], which discloses the mapping module generates profile data which is organized based on semantic web model, where the organization includes cluster of data sets that describe a patient and associated ontology terms as classes of a semantic web and properties and facts of the objects as links (e.g. edges) between the classes. See further paragraphs [0054-0059], which discloses a classification engine that classifies (e.g. groups) the set of patient data based on the objects as links.); and 
displaying a graphical representation of the cluster (e.g. Copenhaven, see paragraphs [0092-0097], which discloses a classification engine that applies a classification structure to profile data and groups such profile data of patients in ordered classification structure.).

As per claim 22, the modified teachings of Copenhaver and Drevo teaches the client device of claim 21, wherein the graphical representation comprises at least one of a data table, a node diagram, a tree diagram, or a vector diagram (e.g. Copenhaven, see paragraphs [0056-0059], which discloses profile data is generated by the mapping module, identifying sets of patient data (e.g. candidate data), where the mapping module determines one or more intrinsic properties, one or more extrinsic properties, and one or more facts that are used to classify patient data.).

As per claim 23, the modified teachings of Copenhaver and Drevo teaches the client device of claim 22, wherein: 
the graphical representation comprises a plurality of nodes associated with datasets (e.g. Copenhaven, see paragraphs [0056-0059], which discloses profile data is generated by the mapping module, identifying sets of patient data (e.g. candidate data). See further paragraphs [0063-0065], which discloses the mapping module generates profile data that is organized as a semantic web model using the objects described by the source ontology.); and 
distances between the nodes are correlated with similarity metrics of the associated datasets (e.g. Copenhaven, see paragraphs [0056-0059], which discloses profile data is generated by the mapping module, identifying sets of patient data (e.g. candidate data). See further paragraphs [0063-0065], which discloses the mapping module generates profile data that is organized as a semantic web model using the objects described by the source ontology.).

As per claim 24, the modified teachings of Copenhaver and Drevo teaches the client device of claim 22, wherein: 
the graphical representation comprises a plurality of nodes associated with datasets (Drevo, see paragraphs [0078-0079, 0106-0108], which discloses foreign key attributes are used to select hyperpartition records, in which the records are used as inputs in training the selected model to return the relevant datasets to the user.); and 
the nodes are shaded according to classifications of the associated datasets (e.g. Copenhaven, see paragraphs [0064-0069], which discloses the mapping module generates profile data which is organized based on semantic web model, where the organization includes cluster of data sets that describe a patient and associated ontology terms as classes of a semantic web and properties and facts of the objects as links (e.g. edges) between the classes. See further paragraphs [0054-0059], which discloses a classification engine that classifies (e.g. groups) the set of patient data based on the objects as links.).

As per claim 25, the modified teachings of Copenhaver and Drevo teaches the client device of claim 21, wherein the input is received at the client device in response to a triggering event comprising a receipt of data (Drevo, see paragraphs [0078-0079, 0106-0108], which discloses foreign key attributes are used to select hyperpartition records, in which the records are used as inputs in training the selected model to return the relevant datasets to the user.). 

As per claim 26, the modified teachings of Copenhaver and Drevo teaches the client device of claim 21, the operations further comprising transmitting the actual dataset to the dataset connector system (e.g. Copenhaven, see paragraphs [0056-0059], which discloses profile data is generated by the mapping module, identifying sets of patient data (e.g. candidate data), where the mapping module determines one or more intrinsic properties, one or more extrinsic properties, and one or more facts that are used to classify patient data.).

As per claim 27, the modified teachings of Copenhaver and Drevo teaches the client device of claim 21, wherein the input further comprises a request to store the cluster in a data storage (e.g. Copenhaven, see paragraphs [0064-0069], which discloses the mapping module generates profile data which is organized based on semantic web model, where the organization includes cluster of data sets that describe a patient and associated ontology terms as classes of a semantic web and properties and facts of the objects as links (e.g. edges) between the classes. See further paragraphs [0054-0059], which discloses a classification engine that classifies (e.g. groups) the set of patient data based on the objects as links.).

As per claims 28 and 37, the modified teachings of Copenhaver and Drevo teaches the client device of claim 21 and the method of claim 36, respectively, wherein receipt of the request causes the dataset connector system to generate an ephemeral container instance to generate the plurality of edges or to generate the segmented cluster (e.g. Copenhaven, see paragraphs [0064-0069], which discloses the mapping module generates profile data which is organized based on semantic web model, where the organization includes cluster of data sets that describe a patient and associated ontology terms as classes of a semantic web and properties and facts of the objects as links (e.g. edges) between the classes. See further paragraphs [0054-0059], which discloses a classification engine that classifies (e.g. groups) the set of patient data based on the objects as links.).

As per claims 29 and 38, the modified teachings of Copenhaver and Drevo teaches the client device of claim 21 and the method of claim 36, respectively, wherein generating the edges between the actual dataset and the one or more synthetic datasets comprises implementing a data profiling model to identify a schema of the actual dataset or the one or more synthetic datasets (e.g. Copenhaven, see paragraphs [0064-0069], which discloses the mapping module generates profile data which is organized based on semantic web model, where the organization includes cluster of data sets that describe a patient and associated ontology terms as classes of a semantic web and properties and facts of the objects as links (e.g. edges) between the classes. See further paragraphs [0054-0059], which discloses a classification engine that classifies (e.g. groups) the set of patient data based on the objects as links.).

As per claim 30, the modified teachings of Copenhaver and Drevo teaches the client device of claim 29, wherein the data profiling model comprises at least one of at least one of a generative adversarial network model, a recurrent neural network model, or a convolutional neural network model (e.g. Copenhaven, see paragraphs [0056-0059], which discloses profile data is generated by the mapping module, identifying sets of patient data (e.g. candidate data). See further paragraphs [0063-0065], which discloses the mapping module generates profile data that is organized as a semantic web model using the objects described by the source ontology.).

As per claim 31, the modified teachings of Copenhaver and Drevo teaches the client device of claim 21, wherein the generated edges are based on a Statistical metric associated with the actual dataset, the statistical metric comprising at least one of an average, a mean, a standard deviation, a range, a moment, a variance, a covariance, or a covariance matrix (e.g. Copenhaven, see paragraphs [0056-0059], which discloses profile data is generated by the mapping module, identifying sets of patient data (e.g. candidate data), where the mapping module determines one or more intrinsic properties, one or more extrinsic properties, and one or more facts that are used to classify patient data.).

As per claims 32 and 39, the modified teachings of Copenhaver and Drevo teaches the client device of claim 21 and the method of claim 36, respectively, wherein the generated edges comprise overlap scores indicating amounts of overlap between the actual dataset and the one or more synthetic datasets (e.g. Copenhaven, see paragraphs [0064-0069], which discloses the mapping module generates profile data which is organized based on semantic web model, where the organization includes cluster of data sets that describe a patient and associated ontology terms as classes of a semantic web and properties and facts of the objects as links (e.g. edges) between the classes. See further paragraphs [0054-0059], which discloses a classification engine that classifies (e.g. groups) the set of patient data based on the objects as links.).

As per claim 33, the modified teachings of Copenhaver and Drevo teaches the client device of claim 21, wherein the generated edges comprise an indicator of the hierarchical relationship (e.g. Copenhaven, see paragraphs [0092-0097], which discloses a classification engine that applies a classification structure to profile data and groups such profile data of patients in ordered classification structure.).

As per claims 34 and 40, the modified teachings of Copenhaver and Drevo teaches the client device of claim 21 and the method of claim 36, respectively, wherein the dataset connector system is further configured to generate edge data comprising at least one measure of statistical similarity associated with the cluster (e.g. Copenhaven, see paragraphs [0056-0059], which discloses profile data is generated by the mapping module, identifying sets of patient data (e.g. candidate data), where the mapping module determines one or more intrinsic properties, one or more extrinsic properties, and one or more facts that are used to classify patient data.).

As per claim 35, the modified teachings of Copenhaver and Drevo teaches the client device of claim 21, wherein:
the generated edges are based on the foreign key score associated with the actual dataset (e.g. Copenhaven, see paragraphs [0056-0059], which discloses profile data is generated by the mapping module, identifying sets of patient data (e.g. candidate data), where the mapping module determines one or more intrinsic properties, one or more extrinsic properties, and one or more facts that are used to classify patient data.); and 
the dataset connector system is further configured to: 
identify a plurality of candidate foreign keys based on at least one of a foreign key index or a search of the actual dataset or the one or more synthetic datasets (e.g. Copenhaven, see paragraphs [0025-0029], which discloses the data source server sends and receives data from other entities.); and 
determine foreign key scores for the candidate foreign keys, the determined foreign key scores comprising the foreign key score associated with the actual dataset (Drevo, see paragraphs [0078-0079, 0106-0108], which discloses foreign key attributes are used to select hyperpartition records, in which the records are used as inputs in training the selected model to return the relevant datasets to the user.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        December 1, 2022